DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Performing Tasks in Response to Information Corresponding to User Selection of a Portion of Text.
The disclosure is objected to because of the following informalities:
In ¶[0001], Applicants should update a status of U.S. Patent Application No. 16/249,301 as “now U.S. Patent No. 10,942,703 issued on 09 March 2021” and a status of U.S. Patent Application No. 15/169,348 as “now U.S. Patent No. 10,223,066 issued 05 March 2019”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 18 sets forth a limitation of displaying “an item field”, which is new matter because it is not supported by the originally-filed claims or the originally-filed Specification.  Applicants’ Specification, ¶[0232], ¶[0237], and ¶[0244] describes a recipient field, and ¶[0235] describes a search field 916, but there is nothing that supports “an item field”.  The limitation of “an item field”, then, represents new matter under 35 U.S.C. §112(a).

Claim Objections
Claims 1 to 20 are objected to because of the following informalities:  
Independent claims 1 and 19 to 20 set forth a limitation of “in response to determining that the selected portion of the received text contains information corresponding to one of a plurality of types of information”, which should be “in response to determining that the selected portion of the received text contains information corresponding to one of the plurality of types of information”.  Here, “a plurality of types of information” is already set forth in the step of “in response to detecting the user input”.  Proper antecedent basis requires that a second occurrence of “a plurality of types of information” be “the plurality of types of information”.
Claim 14 sets forth “at electronic device”, which should be “at the electronic device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 to 2, 4, 7 to 8, and 18 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhl et al. (U.S. Patent Publication 2010/0004032).
Regarding independent claims 1 and 19 to 20, Kuhl et al. discloses a system, method, and computer program for a mobile device with a microprocessor and a memory storing a software application for initiating a call to a number that is not hyperlinked, comprising:
“receiving text from a second electronic device” – in a data communication mode, a received signal of a text message or a web page download is processed by communication subsystem 11 (¶[0031: Figure 1); a message is received through a wireless receiver of a mobile device and displayed in a visual display; a message may be an electronic mail (e-mail) message or information of a web page; a message may include a telephone number string in a conventional telephone number format (¶[0040]: Figure 5: Step 402); here, an e-mail message or a web page download is received “from a second electronic device”;
“detecting a user input that includes a selection of a portion of the received text” – when message 502 is displayed, an end user may scroll through message 502 using a suitable viewing/selection mechanism of mobile device 10; a viewing/selection mechanism in one embodiment is a scrollwheel 312 located on a side of a housing of a mobile device; if a cursor or position marker is positioned over the hyperlink for a telephone number string, a processor causes the hyperlink to be highlighted, marked, or otherwise emphasized in the visual display by an end user (¶[0042]: Figure 5: Step 410); 
“in response to detecting the user input, determining whether the selected portion of the received text contains information corresponding to one of a plurality of types of information” – if a scrollwheel of a mobile device is depressed laterally while a hyperlink is selected, a list of functions for the telephone number string are visually displayed adjacent a message; a list 702 of functions may include function of ‘Copy’, ‘Select’, ‘Save Draft’, ‘Call 888-2122’, and ‘SMS 888-2121’ (¶[0043]: Figure 5: Step 414); a mobile device identifies whether a scrollwheel is depressed during a selection of one of the functions in the list; if so, and a function other than a telephone call function was selected, then the mobile device processes this other selected function (¶[0044]: Figure 5: Step 418); telephone numbers for hyperlinking are identified through a telephone number selection procedure during which all groups of numbers located within a body of message 502 are detected and compared against predetermined criteria to determine if the numbers are likely to be phone numbers, in which case the numbers are hyperlinked; pattern matching can require that a number string match at least one of a set of predetermined number patterns, and that a group of numbers within the number strings are separated by white spaces, hyphens, commas, brackets, and other punctuation (¶[0047]: Figure 5: Step 406); situations can arise where a user of device 10 may want to initiate a call to a number contained in a message that is not identified as a phone number, and hence not hyperlinked; a telephone number may be provided in an unconventional format that does not meet a pattern matching criteria used to identify numbers; a user of a mobile device 10 can select a non-hyper-linked number string from a message for initiating a telephone call by positioning an on-screen cursor or position marker on one of the digits of the non-hyper-linked number string; subsequent depression of the scrollwheel, or other selected input keys, will result in a call field being automatically populated with the non-hyper-linked number string that the position marker was located amongst the digits of (¶[0048]: Figure 6); if a position marker 504 is located on a numerical digit, a processor scans to the left and right of the digit to identify the numerical string that the selected digit is part of and to determine if the numerical digit is part of could be a callable number (¶[0050]: Figure 6); broadly, a telephone number is “information” and various patterns of telephone numbers are “a plurality of types of information”; that is, text of a received e-mail message that includes “information” of a telephone number is provided in various hyper-linked or non-hyper-linked patterns as “a plurality of types of information”;
“in response to determining that the selected portion of the received text contains information corresponding to one of a plurality of types of information, performing one or more tasks based on the information” – if a mobile device identifies that a scrollwheel is depressed during a selection of a telephone call function, then the mobile device initiates a telephone call (“performing one or more tasks based on the information”) to the telephone number string of the hyperlink through a wireless network (¶[0044]: Figure 5: Step 426); in an event that a determination is made that a cursor is located on a number string that could be a callable number, then a list 1202 of selected function is presented on display 22 which includes options of initiating a telephone call to the number string; by rotating scrollwheel 312, an end user may scroll through list 1202 of functions to selected one of them; list 1202 may include functions of ‘Copy’, ‘Select’, ‘Save Draft’, and ‘Call 113 233 0100’ (¶[0052]: Figure 10); a mobile devices identifies whether the scrollwheel is depressed during selection of one of the functions in the list; if so, and a function other than a telephone call function was selected, then, the mobile device processes the other selected function (“performing one or more tasks based on the information”) (¶[0053]: Figure 10: Step 1020).  

Regarding claims 2 and 18, Kuhl et al. discloses that if a telephone call is initiated, telephone calling information is displayed in visual display 22 (¶[0053]: Figure 9); once a call initiated, telephone calling information is displayed in visual display 22 (¶[0059]: Figure 9); Figure 9, then, illustrates “a user interface” that is “displayed on a display of the electronic device”, so that initiating a telephone call performs displaying call information (“one of the tasks includes displaying the information on the user interface”); broadly, Figure 9 illustrates “displaying an item field on the electronic device” that includes ‘Calling 888-2321’; “an item field”, then, includes “a representation corresponding to the information” because a telephone number 888-2321 is “the information”.  Compare Applicants’ Figure 9B.
Regarding claim 4, Kuhl et al. discloses if a mobile device identifies that a scrollwheel is depressed during a selection of a telephone call function, then the mobile device initiates a telephone call (“in response to a user selection of the displayed telephone number, initiate a voice call based on the telephone number”) to the telephone number string of the hyperlink through a wireless network (¶[0044]: Figure 5: Step 426); in an event that a determination is made that a cursor is located on a number string that could be a callable number (“in response to a user selection of the displayed telephone number”), then a list 1202 of selected functions is presented on display 22 which includes options of initiating a telephone call to the number string (“initiate a voice call based on the telephone number”); by rotating scrollwheel 312, an end user may scroll through list 1202 of functions to select one of them; list 1202 may include functions of ‘Copy’, ‘Select’, ‘Save Draft’, and ‘Call 113 233 0100’ (¶[0052]: Figure 10).
Regarding claims 7 to 8, Kuhl et al. discloses that a viewing/selection mechanism in one embodiment is a scrollwheel 312 located on a side of a housing of a mobile device; if a cursor or position marker is positioned over the hyperlink for a telephone number string, a processor causes the hyperlink to be highlighted, marked, or otherwise emphasized in the visual display by an end user (¶[0042]: Figure 5: Step 410); a user of a mobile device 10 can select a non-hyper-linked number string from a message for initiating a telephone call by positioning an on-screen cursor or position marker on one of the digits of the non-hyper-linked number string; subsequent depression of the scrollwheel, or other selected input keys, will result in a call field being automatically populated with the non-hyper-linked number string that the position marker was located amongst the digits of (¶[0048]: Figure 6); here, a scrollwheel is “a physical button of the electronic device”; broadly, an on-screen cursor or position marker can be construed as “an affordance displayed on the electronic device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al. (U.S. Patent Publication 2010/0004032) in view of Walker et al. (U.S. Patent Publication 2014/0051399).
Concerning claim 3, Kuhl et al. discloses the limitations of “storing the information.”  Here, Kuhl et al. discloses that a list 702 of functions may include function of ‘Copy’, ‘Select’, ‘Save Draft’, ‘Call 888-2122’, and ‘SMS 888-2121’.  (¶[0043]: Figure 5: Step 414)  That is, Figure 8 provides a list 702 of tasks that can be performed with “the information” of a telephone number to include ‘Copy’ and ‘Save Draft’.  However, Kuhl et al. does not provide the limitations of “providing an indicia associated with the information” and “in response to detecting a user selection associated with the indicia, displaying the information on the electronic device.”  Still, these limitations are performed by a common feature of mobile phones that displays contact information from an address book.  That is, an address book stores information about contacts, and provides “an indicia” of that contact in the address book, so that a user can select “an indicia” of that contact to display information about the contact from the address book on a display.  
Concerning claim 3, displaying information in response to user selection of an indicia is taught by Walker et al.  After voice call records 300a, 300b, 300c, and 300d are created, they may be accessed by phone module 225.  A user may interact with a GUI displaying a call history via an input interface 206 provided by phone module 225 in order to access the voice call records 300a, 300b, 300c, and 300d.  (¶[0039]: Figures 4 to 5)  Phone module 225 may display in a GUI a call history identifying previous voice calls.  The previous voice calls are graphically indicated using one or more identifiers (“indicia”) of the respective previous call.  (¶[0043]: Figure 3)  Interface elements 380a, 380b, 380c, and 380d (“indicia”) may be selectable by a user.  In response to a selection, a voice call record 300a, 300b, 300c, and 300d associated with an interface element 380a, 380b, 380c, and 380d may be displayed.  (¶[0047]: Figures 4 to 5)  Walker et al., then, teaches these limitations of “storing the information” of voice call records 300a, 300b, 300c, and 300d, “providing an indicia associated with the information” with an interface element 380a, 380b, 380c, and 380d, and “in response to detecting a user selection associated with the indicia, displaying the information on the electronic device” by displaying a selected call record.  An objective is to record a communicated phone number and/or address for later reference that was communicated during a voice call.  (¶[0004])  It would have been obvious to one having ordinary skill in the art to provide a selectable indicia of a telephone call that can display information associated with the telephone call as taught by Walker et al. to select stored information in Kuhl et al. for a purpose of recording a communicated phone number and/or street address for later reference that was communicated during a voice call.   
Concerning claim 15, Kuhl et al. does not provide for “displaying a prompt to confirm performance of at least one additional task.”  Mainly, Kuhl et al. is directed to initiating a phone call or performing some alternative task, but does not display a prompt to confirm performance before performing the task.  Still, it is well known to display prompts to confirm performance of a task as a way to ensure that a task is not executed erroneously but that a user actually intends to perform that task.  However, Walker et al. teaches that a voice call may be initiated automatically to a phone number upon receiving a selection of a phone call interface element, but that an alternate embodiment provides additional input from a user to initiate a voice call to the associated phone number.  Specifically, prior to initiating the phone call, some embodiments present a prompt via an output interface 205, i.e., display 204, requesting confirmation to initiate the voice call to the associated phone number.  When the confirmation is received by a user via input interface 206, the voice call is initiated to the associated phone number.  (¶[0079])  Walker et al., then, discloses “displaying a prompt to confirm performance of at least one additional task.”  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al. (U.S. Patent Publication 2010/0004032) in view of Kashi (U.S. Patent Publication 2005/0097189).
Generally, Kuhl et al. is directed to “one of more tasks” that include initiating a telephone call, copy, and save draft.  (¶[0043]: Figure 8)  However, Kuhl et al. does not expressly disclose a task that is “store the telephone number in association with an address book in the electronic device.”  Still, it is well known to save a telephone number to an address book, and copying and saving a draft associated with a selected telephone number could be construed as equivalent to saving a telephone number to an address book.  Anyway, Kashi teaches automatic detection and dialing of phone numbers on web pages that is similar to Kuhl et al.  Telephone numbers are identified and highlighted on a downloaded web page, and a browser user may click on a particular instance of the type of data highlighted in order to perform an activity or operation with it.  In the case of a highlighted telephone number, this includes dialing the telephone number or storing it in an address book.  (Abstract; ¶[0017])  If a user has selected a highlighted telephone number, it is determined whether the user indicated a right-click or a left-click.  If a user has performed a right-click selection, then a menu of options is displayed to the user.  The menu of options may include an option of automatically calling the telephone number or saving the telephone number to an address book.  (¶[0033]: Figure 2)  An objective is to enable a browser user to interact seamlessly with other devices and technologies, and to simply and easily apply instances of relevant types of data in a downloaded document to their appropriate use and/or transmit them to an appropriate location.  (¶[0011] - ¶[0014])  It would have been obvious to one having ordinary skill in the art to enable a user to provide a selection to store a telephone number from a downloaded web page in an address book as taught by Kashi as a copy and save task in Kuhl et al. for a purpose of seamlessly interacting via a web browser to an appropriate use.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al. (U.S. Patent Publication 2010/0004032) in view of Sinha (U.S. Patent Publication 2014/0365226).
Kuhl et al. discloses a mobile device with a scrollwheel, but does not provide a selection that includes “determining at least one movement of a contact across a surface of the device” and “determining whether the movement of the contact has ceased” as set forth by dependent claim 6.  Similarly, Kuhl et al. does not provide that detecting user input of a selection includes “detecting a speech input corresponding to a user intent of extracting information” of dependent claim 9.  However, various selection input modalities are well known including gestures on a touch screen and speech to a speech interface.  Generally, Sinha teaches an electronic device that receives a speech input from a user or a physical interaction with a device.  (Abstract)  Digital assistants or virtual assistants can perform requested tasks to fulfill a user request in spoken or textual forms.  Digital assistants can interpret a user’s input to infer the user’s intent.  (¶[0003])  If a digital assistant responds to a request to ‘Call Jim Carpenter’ by providing a prompt enabling a user to initiate a call to a contact named Jim Carpenter, a digital assistant can safely infer that it successfully inferred the user’s intent.  (¶[0009])  One implementation includes an I/O subsystem 240 with a touch screen controller 242 coupled to a touch screen.  The touch screen 246 and the touch screen controller 242 can detect contact and movement or break thereof using any of a plurality of touch sensitive technologies including surface acoustic wave technologies.  (¶[0044]: Figure 2)  Here, detecting contact, movement, and a break in contact on a surface of a touch screen is “determining at least one movement of a contact across a surface of the device” and “determining whether the movement of the contact has ceased.”  Similarly, determining an intent of spoken input for a speech input modality is “detecting a speech input corresponding to a user intent”.  Here, it is just a matter of applying standard input modalities of a touch screen and speech as taught by Sinha to a functionality of text selection in Kuhl et al.  An objective is to satisfy a request of a user that can address errors in an interaction.  (Abstract)  It would have been obvious to one having ordinary skill in the art to utilize a touch screen and a speech input of a user’s intent as taught by Sinha to perform a selection of text in Kuhl et al. for a purpose of satisfying a request of a user that can address errors in an interaction.    

Claims 10 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al. (U.S. Patent Publication 2010/0004032) in view of Peng et al. (U.S. Patent Publication 2015/0121227).
Concerning claim 10, Kuhl et al. could broadly be construed as disclosing this limitation of “perform one or more tasks based on the information comprises:” “providing indicia associated with the information to a third device.”  Here, Kuhl et al.’s Figure 9 illustrates an interface that displays an indication that a telephone call is being placed to a telephone number of 888-2121.  The ‘task’ of placing a telephone call provides “indicia” including a telephone number “associated with the information” indicating that a call is being placed.  Broadly, visual display 22 could be construed as “a third device”.  That is, even if display 22 is a component of mobile device 10, it could be construed as a separate ‘device’.  However, “providing indicia associated with the information to a third device” is taught by Peng et al.  Generally, Peng et al. is directed to communicating notifications and textual data associated with applications installed on an electronic device.  (Abstract)  Specifically, notifications may be provided to an audio output device that is an external speaker, and the audio output device may be separate from and connectable to the electronic device via various communication channels.  (¶[0013])  Electronic device 105 can be configured to connect to one or more audio output devices 101, 102 via a network 109.  Each audio output device 102, may be a Bluetooth® headset, a watch, a desktop or notebook computer, a mobile phone, a PDA, a smart phone, a tablet computer, a multimedia player, etc.  (¶[0018]: Figure 1)  Electronic device 305 connects 380 to audio output device 310 and sends audio data 323 to audio output device 310.  Audio output device 310 audibly annunciates the audio data 323 via a component of speaker 321.  (¶[0032]: Figure 3)  Peng et al., then, teaches that an audio announcement (“indicia”) are provided to “a third electronic device.”  That is, “a third electronic device” can be, e.g., a Bluetooth® headset.  An objective is to communicate notifications associated with applications installed on an electronic device, e.g. via a Bluetooth® headset.  (¶[0001])  It would have been obvious to one having ordinary skill in the art to provide an indicia of performance of a task on a third electronic device as taught by Peng et al. for a task that a call is being initiated in Kuhl et al. for a purpose of communicating notifications associated with applications installed on an electronic device.
Concerning claims 11 to 13, Kuhl et al.’s Figure 9 illustrates an interface that displays an indication that a telephone call is being placed to a telephone number of 888-2121.  Kuhl et al., then, discloses “causing display of a notification regarding the information”.  Peng et al. teaches that announcements may be on an audio output device 102 that may be a Bluetooth® headset, a watch (“of a watch”), a desktop or notebook computer (“of a personal computer”), a mobile phone, a PDA, a smart phone, a tablet computer, a multimedia player, etc.  (¶[0018]: Figure 1)  Additionally, Peng et al. teaches displaying notifications on a home screen of an electronic device, and that an electronic device can be a smart watch.  (¶[0003])  Embodiments enable users to leverage peripheral devices including smart watches to consume notifications.  (¶[0015])  Responsive to receiving a display on request, notification module 213 can activate a display screen of the electronic device 205.  (¶[0030]: Figure 2)  At least some of a retrieved text stream may be displayed on a display screen when audio generation module 412 receives a notification output trigger.  (¶[0038]: Figure 4)  Specifically, Figure 1 illustrates a watch 102 producing audio output 122 (“providing, at the watch, at least one of an audio output and a haptic output”).  (¶[0018]: Figure 1)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al. (U.S. Patent Publication 2010/0004032) in view of Wilden et al. (U.S. Patent No. 9,298,358).
Kuhl et al. discloses “providing indicia associated with the information at electronic device” as illustrated in Figure 9.  Here, Kuhl et al.’s Figure 9 illustrates an interface that displays an indication that a telephone call is being placed to a telephone number of 888-2121.  The ‘task’ of placing a telephone call provides “indicia” including a telephone number “associated with the information” indicating that a call is being placed on an electronic device.  However, Kuhl et al. does not disclose the limitation of performing tasks “while the electronic device is in a locked state.”  Still, it known in the prior art that a mobile phone can be in a locked state during a telephone call.  Specifically, Wilden et al. teaches displaying scrollable notifications, where a notification is received from an application for display on a locked screen of an electronic device, the notification includes content viewable by a user of the electronic device, and the content is scrollable.  (Abstract)  A displayed card or notification enables a user to take a quick look to see if the information is of interest to the user, and instant notifications may appear on top of the mobile device’s locked screen.  (Column 1, Lines 30 to 34)  A method includes a step for receiving a notification from an application for display on a locked screen of an electronic device, wherein the notification includes content viewable by a user of the electronic device, and the content is scrollable.  (Column 1, Lines 36 to 43)  An objective is to provide instant notifications to get a user’s attention and enable easy consumption of information.  (Column 1, Lines 22 to 25)  It would have been obvious to one having ordinary skill in the art to display an indicia of a task being performed of placing a telephone call with information on the telephone number being called displayed on an electronic device of Kuhl et al. while the electronic device is in a locked state as taught by Wilden et al. for a purpose of providing instant notifications to get a user’s attention in a manner that enables easy consumption of information.

Claims 16 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhl et al. (U.S. Patent Publication 2010/0004032) in view of Thenthiruperai et al. (U.S. Patent No. 8,244,672).
Kuhl et al. discloses the limitations of “storing the information on the memory of the electronic device”.  Here, Kuhl et al. discloses that a list 702 of functions may include function of ‘Copy’, ‘Select’, ‘Save Draft’, ‘Call 888-2122’, and ‘SMS 888-2121’.  (¶[0043]: Figure 5: Step 414)  That is, Figure 8 provides a list 702 of tasks that can be performed with “the information” of a telephone number to include ‘Copy’ and ‘Save Draft’, so that a telephone number is stored “on the memory of the electronic device.”  However, Kuhl et al. does not provide the limitations of “at a predetermined time after storing the information on the memory of the electronic device, removing the stored information from the memory” or “at a predetermined time after performing a respective task, removing the stored information from the memory”.  Still, it is known in the prior art to only store contact information for a predetermined time from a point in time of last use.  
Generally, Thenthiruperai et al. teaches establishing an application contact list for a user of a client station.  A user can scroll through all of his contacts within a list stored in data storage and select a contact entry that corresponds to an individual or business that the user desires to contact.  (Column 4, Lines 27 to 35: Figure 2)  Specifically, an application contact list 114 may be temporarily stored in data storage 104 for presentation to the user.  Client state 100 may monitor designation table 110 to determine if a given contact entry has not been used within a predetermined time period for the applications of which the given contact entry is member.  If a contact entry has not been used within the predetermined time period, client state 100 may remove the given contact entry’s membership from the applications within which the contact has not be used.  Client state 100 may record when contact entries are used and for what application they are used.  If a user has not executed an application using the contract entry during the previous month, then processor 102 may modify designation table 110 so that the contact entry is no longer marked as a member.  (Column 8, Line 64 to Column 9, Line 22: Figure 1)  Thenthiruperai et al., then, teaches “removing the stored information from the memory” “at a predetermined time after storing the information” and “at a predetermined time after performing the task”.  That is, a time period to remove a contact entry is measured between the time it is initially stored and the time when it was last used in a task.  An objective is to establish contact lists specific to individual applications to initiate an email message or to establishing a phone call.  (Column 1, Lines 1 to 23)  It would have been obvious to one having ordinary skill in the art to remove stored information from memory at a predetermined time after storing and performing a task as taught by Thenthiruperai et al. of information stored in a memory of an electronic device of Kuhl et al. for a purpose of establishing contact lists that are specific to applications of initiating an email or a phone call. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Martel et al. is Applicants’ parent patent.
Deo et al., Sun, and Jeon et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.   To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        October 31, 2022